COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON
                                     MEMORANDUM ORDER
Appellate case name:       Michael M. Euler v. Miles Marks and Texas Dow Employees Federal
                           Credit Union

Appellate case number:     01-13-00085-CV

Trial court case number: 110606132cv

Trial court:               9th District Court of Montgomery County

        On February 21, 2013, the Clerk of this Court sent an affidavit of indigence that had been
mistakenly filed in the court of appeals to the trial court clerk, with instructions to the trial court
clerk to notify this Court if no contest was filed to the affidavit after it was received by the trial
court clerk. See TEX. R. APP. P. 20.1(d)(2). The trial court clerk has notified this Court that no
contest was filed. Accordingly, the allegations in the affidavit are deemed true, and appellant is
entitled to proceed in this appeal without advance payment of costs. See TEX. R. APP. P. 20.1(f).

       The Clerk of this Court is ORDERED to make an entry in this Court’s records that
appellant is indigent and is allowed to proceed on appeal without advance payment of costs.

       The District Clerk has filed with this Court a clerk’s record containing the items specified
in Texas Rule of Appellate Procedure 34.5(a).

        It is ORDERED that the Court Reporter file with this Court, within 30 days of the date
of this order and at no cost to appellant, the reporter’s record, or a notification that no record was
taken in this case. See TEX. R. APP. P. 20.1(i)(4).

       Appellant’s brief is ORDERED filed with this Court within 30 days of the date the
complete record is filed in this Court. Appellee’s brief must be filed within 30 days of the date
appellant’s brief is filed.

       Appellant’s motion to extend time to file the record is dismissed as moot.
       It is so ORDERED.
Judge’s signature: /s/ Justice Rebeca Huddle
                    Acting individually  Acting for the Court
Date: April 8, 2013